Exhibit 10.1

 

CYMER, INC.

REDUCTION IN FORCE SEPARATION BENEFITS PLAN

 

Revision 2, April 1, 2003

 

SECTION 1.                            PURPOSE

 

This Plan (as defined herein) is designed to provide separation pay and benefits
to Eligible Employees (as defined herein) of the Company (as defined herein)
pursuant to the terms and conditions set forth in this Plan.  The Plan is
intended to be an employee welfare benefit plan, as defined in Section 3(1) of
ERISA (as defined herein) and shall be interpreted to effectuate this intent. 
This document shall serve as both a plan document and summary plan description
for purposes of Title I of ERISA.

 

SECTION 2.                            EFFECTIVE DATE AND TERM

 

Any and all of the Company’s policies and practices regarding severance benefits
or similar payments upon employment termination or position elimination with
respect to Eligible Employees, other than written employment or separation
agreements with the Company that provide severance benefits executed prior to
the effective date of this Plan, are hereby superseded by this Plan, effective
as of April 1, 2003.  This plan will remain in effect until terminated by the
Board of Directors of Cymer, Inc. or its designee.

 

SECTION 3.                            DEFINITIONS

 

(a)                                  “BASE PAY” means the Eligible Employee’s
wages earned on a weekly basis determined as of the Eligible Employee’s
Termination Date (as defined herein), excluding bonuses and commissions, and, if
paid hourly, is based on the average number of regularly scheduled hours worked
per week for the three months preceding the Termination Date.

 

(b)                                  “BOARD” means the Board of Directors of
Cymer, Inc.

 

(c)                                  “CAUSE” means, with respect to a particular
Eligible Employee:  (i) fraud, misappropriation, embezzlement or other act of
misconduct against the Company; (ii) conviction of a felony; (iii) violation of
any rules or regulations of any governmental or regulatory body which has an
adverse effect on the Company; (iv) a material breach of the terms of the
Eligible Employee’s employment obligations, or a breach of the Eligible
Employee’s duty not to engage in any transaction that represents, directly or
indirectly, self-dealing with the Company or any of the Company’s affiliates,
which has not been approved by the Company; (v) unsatisfactory performance; (vi)
violation of state or federal law in connection with the Eligible Employee’s
performance of his/her job; (vii) a leave of absence exceeding the period
allowed by contract, policy or applicable law; or (viii) circumstances beyond
the Company’s control including, but not limited to, fire, flood, explosion,
bombing, earthquake, and civil unrest.  Notwithstanding the foregoing,
termination of the Eligible Employee’s employment due to death or disability
shall not be considered termination for Cause.

 

(d)                                  “COMMITTEE” means the Committee of the
Board (and any delegatee(s) of such Committee) established by the Board to
administer this Plan in accordance with its terms.

 

--------------------------------------------------------------------------------


 

(e)                                  “COMPANY” means Cymer, Inc. and its
subsidiaries.

 

(f)                                    “Comparable Position”  means any position
with the Company, regardless of title and responsibilities, that is located
within [50] miles of the location at which the Eligible Employee was performing
his or her duties immediately prior to his or her Termination Date and the
compensation for such position is within fifteen percent (15%) of Eligible
Employee’s Base Pay as of the Eligible Employee’s Termination Date.

 

(g)                                 “Eligible Employee” means any non-temporary,
full-time or part-time employee (i.e., working at least 20 hours per week) of
the Company (specifically excluding any individual who is not treated by the
Company as a common law employee without regard to the characterization or
recharacterization of such individual’s status by any court or governmental
agency), who is paid from the Company’s United States payroll and who has been
notified by the Company that he or she is subject to Involuntary Termination
Without Cause as a result of a Reduction in Force and who has not been offered a
Comparable Position with the Company.  Employees who do not return to work
following a leave of absence prior to a Reduction in Force and/or who begin
receiving Long-Term Disability benefits are not eligible for the benefits
provided herein.

 

(h)                                 “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

 

(i)                                    “Involuntary Termination Without Cause”
means an employee’s dismissal or discharge by the Company for a reason other
than for Cause.  The termination of an employee’s employment will not be deemed
to be an “Involuntary Termination Without Cause” if such termination either
occurs as a result of the employee’s death or disability, or is the result of
the employee’s resignation for any reason (including retirement).

 

(j)                                    “Participant” means an Eligible Employee
who has fulfilled the requirements of Section 4 herein.

 

(k)                                “Plan” means this Cymer, Inc. 2000 Separation
Benefits Plan, as set forth in this instrument and as amended from time to time.

 

(l)                                    “Reduction in Force” means the
Involuntary Termination without Cause (as defined in the Plan) of the employment
of two (2) or more full-time or part-time employees of the Company within a
ninety (90) day period as a result of lack of work, lack of funds, economic
slowdowns, technological or structural changes in the Company’s operations, or
business, operational or other circumstances which necessitate a reduction in
the number of employees as a means of ensuring the financial health, efficiency
and viability of the Company on a short-term or long-term basis.  The
determination as to whether a not a Reduction in Force has occurred under
particular circumstances shall be made by the Committee in its sole and
exclusive discretion.

 

(m)                              “Service Date” means the Eligible Employee’s
first date of employment with the Company or, if rehired by the Company, the
adjusted date of employment based on the date of rehire.

 

(n)                                 “Termination Date” means the date of the
Eligible Employee’s Involuntary Termination Without Cause.

 

2

--------------------------------------------------------------------------------


 

(o)                                  “Years of Service” means the number of full
years (i.e., a period of twelve complete months) of service completed by the
Eligible Employee from the Service Date to the Termination Date.

 

SECTION 4.                            DEPARTURE AND ENTITLEMENT PROCEDURE.

 

As a condition to receiving the severance benefits described in Section 5, the
Eligible Employee must deliver to the Director, Human Resources, or his or her
designee an effective Release and return all Company property within five (5)
days of the Eligible Employee’s Termination Date.  The Release is attached
hereto as Exhibit A and is incorporated herein by reference.  Employees shall
receive the Release upon the distribution of this Plan document.

 

SECTION 5.                            PARTICIPATION AND BENEFITS.

 

(a)                                  Severance Benefits.  An Eligible Employee
who timely returns the signed Release described in Section 4 and meets the
additional departure conditions described in Section 4 shall become a
Participant as of the effective date of the Release and the following shall
apply.

 

(i)                                    Severance Payments.  The Participant
shall receive a lump-sum severance payment within one (1) week (seven days) of
becoming a Participant and the amount of such payment shall be based on the
Participant’s position level (as designated by the Company) and the
Participant’s Years of Service as of the Participant’s Termination Date as set
forth below.

 

POSITION LEVEL

 

SEVERANCE PAYMENTS

 

 

 

Director

 

4 months Base Salary plus
1 week Base Salary
per Year of Service

 

 

 


MANAGER


 


2 MONTHS BASE SALARY PLUS
1 WEEK BASE SALARY
PER YEAR OF SERVICE

 

 

 

Senior Level Professional,
Individual Contributor

 

2 months Base Salary plus
1 week Base Salary
per Year of Service

 

 

 

Supervisor

 

1 month Base Salary plus
1 week Base Salary
per Year of Service

 

 

 

Exempt or Technical
Employee

 

1 month Base Salary plus
1 week Base Salary
per Year of Service

 

 

 

Non-Exempt Employee

 

1 week Base Salary
per Year of Service
(minimum 3 weeks Base Salary)

 

3

--------------------------------------------------------------------------------


 

(ii)                                Outplacement Assistance.  The Participant
shall be eligible for outplacement assistance provided by a vendor to be chosen
by the Company at the Company’s sole and exclusive discretion for the applicable
period of time based on the Participant’s position level (as designated by the
Company) and Years of Service as of the Participant’s Termination Date as set
forth below.

 

POSITION LEVEL

 

OUTPLACEMENT SERVICES

 

 

 

Director

 

3-months

 

 

 


MANAGER


 


1-MONTH

 

 

 

Senior Level Professional,
Individual Contributor

 

1-month

 

 

 

Supervisor

 

2-day workshop

 

 

 

Exempt or Technical
Employee

 

2-day workshop

 

 

 

Non-Exempt Employee

 

2-day workshop

 

(iii)                            Medical and Dental Coverage.  The Participant
and any dependents shall continue to receive the medical and dental coverage in
effect as of the Participant’s Termination Date for a period of four (4) weeks
from the Participant’s Termination Date and such coverage shall cease as of the
last day of the month in which such four week period expires.

 

(b)                                  Voluntary Resignation/Termination for
Cause.  Notwithstanding any other provision of the Plan to the contrary, in no
event shall an Eligible Employee receive any payment hereunder if his or her
termination is for Cause or occurs as a result of his or her death or
disability, or is the result of his or her resignation for any reason (including
retirement).

 

(c)                                  “At Will” Employment.  No provision of this
Plan alters a Participant’s “at will” employment status with the Company.

 

(d)                                  Offsets/Withholding.  Notwithstanding any
other provision of the Plan to the contrary, severance benefits received
pursuant to this Plan shall be subject to offset(s) and withholding as set forth
below.

 

(i)                                    All severance benefits under this Plan
shall be subject to legal deductions and applicable withholding.

 

(ii)                                The Company reserves the right to offset the
benefits payable under this Plan by any advanced monies the Participant owes the
Company.

 

(iii)                            The benefits and amounts payable under this
Plan shall be reduced (but not below zero) by any severance pay or benefits to
which an Eligible Employee or Participant,

 

4

--------------------------------------------------------------------------------


 

as applicable, is or becomes entitled under any other severance pay plan,
agreement, policy or  arrangement.

 

(iv)                               There shall be no duplication of benefits
under this Plan.

 

The Committee shall determine in its sole and exclusive judgment and discretion
whether and in what manner the provisions of this subsection 5(d) shall apply.

 

(e)                                  Loss and Reduction of Benefits;
Non-Duplication of Benefits.  Notwithstanding any other provision of the Plan to
the contrary,  severance benefits under this Plan shall terminate and/or shall
be reduced as set forth below.

 

(i)                                    If an Eligible Employee resigns for any
reason prior to his or her Termination Date, then he/she shall not be entitled
to any severance benefits hereunder.

 

(ii)                                If, prior to the date on which the severance
payment described in subparagraph 5(a)(i) is paid, an Eligible Employee or
Participant, as applicable, is offered a Comparable Position with the Company,
then he or she will not receive the benefits described in subparagraph 5(a)(i)
irrespective of whether or not he or she accepts such Comparable Position.

 

(iii)                            If, during the period represented by the
severance payment described in subparagraph 5(a)(i), a Participant is offered
and accepts a position (whether Comparable or not) with the Company, then he or
she shall not receive any further severance benefits under this Plan [and must
repay the portion of the lump sum representing the unexpired severance benefit
payment].

 

(iv)                               If a Participant receives severance benefits
provided hereunder, later accepts a position (whether Comparable or not) with
the Company and is subsequently subject to Involuntary Termination Without Cause
as a result of a Reduction in Force, then any severance benefits to which such
Participant becomes entitled under this Plan or any other severance pay plan,
agreement, policy or arrangement shall be reduced by the amount of the severance
payment, if any, previously received by such Participant pursuant to
subparagraph 5(a)(i) hereunder.

 

(v)                                   If, prior to the date on which the
severance payment described in subparagraph 5(a)(i) is paid, it is discovered
that an otherwise Eligible Employee or Participant, as applicable, engaged in
conduct prior to or following his or her Termination Date which would constitute
Cause as defined herein, then severance payments and applicable benefits shall
cease immediately and such Eligible Employee or Participant, as applicable,
shall no longer be entitled to any benefits hereunder.

 

(vi)                               Notwithstanding any provision of this Plan,
contrary, to the extent that Eligible Employee receives pay and/or other
benefits in lieu of notice under any applicable Federal, state or local law
including, but not limited to, the Worker Adjustment Retraining Notification
Act, 29 U.S.C. Section 2101 et seq., or the California “mini-WARN” Act, the
benefits and amounts payable under subsection 5(a) of this Agreement shall be
reduced (but not below zero) by an amount equal to the aggregate amount of such
pay and/or other benefits received by Eligible Employee in lieu of such notice.

 

5

--------------------------------------------------------------------------------


 

The Committee shall determine in its sole and exclusive judgment and discretion
whether and in what manner the provisions of this subsection 5(e) shall apply

 

(f)                                    Limitation on Employee rights.  The Plan
shall not give any employee of the Company the right to be retained in the
service of the Company or to interfere with or restrict the right of the Company
to discharge any employee at any time, for any reason, with or without Cause.

 

SECTION 6.                            ADMINISTRATION AND OPERATION OF THE PLAN

 

(a)                                  Plan Sponsor and Administrator.  The
Company is the “Plan Sponsor” and the “Plan Administrator” of the Plan (as such
terms are defined in ERISA) and shall have responsibility for complying with any
reporting and disclosure rules applicable to the Plan under ERISA.  In all other
respects, except as provided herein, the Plan shall be administered and operated
by the Committee and its delegatee(s).  The Committee is empowered to construe
and interpret the provisions of the Plan and to decide all questions of
eligibility for benefits under this Plan and shall make such determinations in
its sole and absolute discretion which shall be conclusive and binding upon all
persons.  The Committee may at any time delegate to any other named person or
body, or reassume therefrom, any of its fiduciary responsibilities or
administrative duties with respect to this Plan.

 

(b)                                  The members of the Committee shall be the
name fiduciaries with respect to this Plan for purposes of Section 402 of ERISA.

 

(c)                                  The Committee may contract with one or more
persons including, but without limitation, actuaries, attorneys, accountants and
consultants to render advice with regard to any responsibility it has under the
Plan.

 

(d)                                  Subject to the limitations of this Plan,
the Committee shall from time to time establish such rules for the
administration of this Plan as it may deem desirable.

 

(e)                                  The Company shall, to the extent permitted
by law, by the purchase of insurance or otherwise, indemnify and hold harmless
the members of the Committee and each other fiduciary with respect to this Plan
for liabilities or expenses they and each of them incur in carrying out their
respective duties under the Plan, other than for any liabilities or expenses
arising out of such fiduciary’s gross negligence or willful misconduct.  A
fiduciary shall not be responsible for any breach of responsibility of any other
fiduciary except to the extent provided in Section 405 of ERISA.

 

SECTION 7.                            CLAIMS, INQUIRIES AND APPEALS

 

(a)                                  Applications for Benefits and Inquiries. 
Except as otherwise provided in this subsection 7(a), no application for
benefits is required to receive benefits under this Plan.  If an individual
believes that he or she has been wrongfully denied any benefits under this Plan,
such individual shall submit an application for benefits signed and in writing
to:  Corporate Human Resources, Cymer, Inc., 16750 Via Del Campo Court, San
Diego, California 92127, who shall forward such request to the Committee.

 

6

--------------------------------------------------------------------------------


 

(b)                                  Denial of Claims.  If any application for
benefits is denied in whole or in part, the Committee must notify the claimant,
in writing, of the denial of the application, and of the claimant’s right to
review of the denial.  The written notice of denial will be set forth in a
manner designed to be understood, and will include specific reasons for the
denial, specific references to the Plan provision upon which the denial is
based, a description of any information or material that the Committee needs to
complete the review and an explanation of the Plan’s review procedure.

 

(i)                                    This written notice will be provided to
the claimant within ninety (90) days after the Committee receives the
application, unless special circumstances require an extension of time, in which
case, the Committee has up to an additional ninety (90) days for processing the
application.  If an extension of time for processing is required, written notice
of the extension will be furnished to the claimant before the end of the initial
90-day period.

 

(ii)                                This notice of extension will describe the
special circumstances necessitating the additional time and the date by which
the Committee is to render its decision on the application.  If written notice
of denial of the application for benefits is not furnished within the specified
time, the application shall be deemed to be denied.  The claimant will then be
permitted to appeal the denial in accordance with the review procedure described
below.

 

(c)                                  Request for Review.  The claimant (or the
claimant’s authorized representative) may appeal a denied benefit claim by
submitting a written request for a review to: Corporate Human Resources, Cymer,
Inc., 16750 Via Del Campo Court, San Diego, California 92127, who shall forward
such request to the Committee.

 

(i)                                    Any appeal must be submitted within sixty
(60) days after the application is denied (or deemed denied).  The Committee
will give the claimant (or the claimant’s representative) an opportunity to
review pertinent documents in preparing a request for a review.

 

(ii)                                A request for review must set forth all of
the grounds on which it is based, all facts in support of the request and any
other matters that the claimant or the claimant’s representative feel are
pertinent.  The Committee may require the claimant or the claimant’s
representative to submit additional facts, documents or other material as it may
find necessary or appropriate in making its review.

 

(iii)                            If the claimant wishes to submit additional
information in connection with an appeal from the denial (or deemed denial) of
benefits, the claimant may be required to do so at the claimant’s own expense.

 

(d)                                  Decision on Review.  The Committee will act
on each request for review within sixty (60) days after receipt of the request,
unless special circumstances require an extension of time (not to exceed an
additional sixty (60) days) for processing the request for a review.  If an
extension for review is required, written notice of the extension will be
furnished within the initial 60-day period.  The Committee will give written
notice of its decision to the applicant.  In the event that the Committee
confirms the denial of the application for benefits in whole or in part, the
notice will outline the specific Plan provisions upon which the decision is
based.  If written notice of the Committee’s decision is not given within the
time prescribed above, the application will be deemed denied on review.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Exhaustion of Remedies.  No legal action
for benefits under the Plan may be brought until (i) a written application for
benefits has been submitted in accordance with the procedures described above,
(ii) the person claiming benefits has been notified by the Committee that the
application is denied (or the application is deemed denied due to the
Committee’s failure to act on it within the time prescribed), (iii) a written
request for a review of the application has been submitted in accordance with
the appeal procedure described above and (iv) the person appealing the denial
has been notified in writing that the Committee has denied the appeal (or the
appeal is deemed to be denied due to the Committee’s failure to take any action
on the claim within the time prescribed).

 

SECTION 8.                            BASIS OF PAYMENTS TO AND FROM THE PLAN

 

All benefits under the Plan shall be paid by the Company.  The Plan shall be
unfunded and benefits hereunder shall be paid only from the general assets of
the Company.

 

SECTION 9.                            AMENDMENT AND TERMINATION

 

The Company reserves the right to amend or terminate this Plan at any time;
provided, however, that no amendment or termination shall diminish benefits to
which a Participant is currently entitled under this Plan.  Any termination,
modification or other amendment of the Plan shall be only in writing and signed
by the President and Chief Operating Officer, Cymer, Inc..

 

SECTION 10.                     NON-ALIENATION OF BENEFITS

 

No Plan benefit may be anticipated, alienated, sold, transferred, assigned,
pledged, encumbered or charged, and any attempt to do so will be void.

 

SECTION 11.                     LEGAL CONSTRUCTION

 

This Plan shall be interpreted in accordance with ERISA and, to the extent not
preempted by ERISA, with the laws of the State of California.

 

SECTION 12.                     OTHER PLAN INFORMATION

 

Plan Identification Number:  The Plan ID #501

 

Employer Identification Number: 33-0175463

 

Ending of the Plan’s Fiscal Year: December 31.

 

Agent for the Service of Legal Process:  The Plan’s agent for service of legal
process is:  Sr. Vice President, Human Resources, Cymer, Inc., 16750 Via Del
Campo Court, San Diego, California 92127.

 

SECTION 13.                     STATEMENT OF ERISA RIGHTS AND DUTIES

 

(a)                                  Participants in this Plan (which is a
welfare benefit plan sponsored by the Company) are entitled to certain rights
and protections under ERISA, including the right to:

 

8

--------------------------------------------------------------------------------


 

(i)                                    Examine, without charge, at the Plan
Administrator’s office and at other specified locations, such as work sites, all
Plan documents and copies of all documents filed by the Plan with the U.S.
Department of Labor, such as detailed annual reports;

 

(ii)                                Obtain copies of all Plan documents and Plan
information upon written request to the Plan Administrator.  The Plan
Administrator may make a reasonable charge for the copies; and

 

(iii)                            Receive a summary of the Plan’s annual
financial report, in the case of a plan which is required to file an annual
financial report with the Department of Labor.  (Generally, all pension plans
and welfare plans with 100 or more participants must file these annual reports.)

 

(b)                                  In addition to creating rights for Plan
participants, ERISA imposes duties upon the people responsible for the operation
of the employee benefit plan.  The people who operate the Plan, called
“fiduciaries” of the Plan, have a duty to do so prudently and in the interest of
Plan participants and beneficiaries.

 

(c)                                  No one, including the Company or any other
person, may fire any person or otherwise discriminate against him or her in any
way to prevent him or her from obtaining a Plan benefit or exercising rights
under ERISA.  If a claim for a Plan benefit is denied in whole or in part, the
claimant must receive a written explanation of the reason for the denial.  A
claimant has the right to have the Plan review and reconsider his or her claim.

 

(d)                                  Under ERISA, there are steps an employee
can take to enforce the above rights.  For instance, if an employee request
materials from the Plan and does not receive them within 30 days, he or she may
file suit in a federal court.  In such a case, the court may require the Plan
Administrator to provide the materials and pay up to $100 a day until the
employee receives the materials, unless the materials were not sent because of
reasons beyond the control of the Plan Administrator.  If an employee has a
claim for benefits that is denied or ignored, in whole or in part, he or she may
file suit in a state or federal court.  If it should happen that the Plan
fiduciaries misuse the Plan’s money, or if an employee is discriminated against
for asserting his or her rights, he or she may seek assistance from the U.S.
Department of Labor, or file suit in a federal court.  The court will decide who
should pay court costs and legal fees.  If he or she is successful, the court
may order the person sued to pay these costs and fees.  If he or she is
unsuccessful, the court may order him or her to pay these costs and fees, for
example, if it finds the claim is frivolous.

 

(e)                                  If an employee has any questions about this
statement or about his or her rights under ERISA, he or she should contact the
nearest office of the Pension and Welfare Benefits Administration, U.S.
Department of Labor, listed in the telephone directory, or the Division of
Technical Assistance and Inquiries, Pension and Welfare Benefit Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

In consideration of the payments and other benefits set forth in Section 4 of
the Employment Agreement dated April 1, 2002, to which this form is attached, I,
[Employee], hereby furnish Cymer, Inc. (the “Company”), with the following
release and waiver (“Release and Waiver”).

 

I hereby release, and forever discharge the Company, its officers, directors,
agents, employees, stockholders, successors, assigns, affiliates, parent,
subsidiaries, and benefit plans (the “Releasees”), of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed, arising at any time prior to and including my employment
termination date with respect to any claims relating to my employment and the
termination of my employment, including but not limited to, claims pursuant to
any federal, state or local law relating to employment, including, but not
limited to, discrimination claims, claims under the California Fair Employment
and Housing Act, Title VII of the 1964 Civil Rights Act, as amended, the
Americans with Disabilities Act, and the Federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), or claims for wrongful termination,
breach of the covenant of good faith, contract claims, tort claims, and wage or
benefit claims, including but not limited to, claims for salary, bonuses,
commissions, stock, stock options, vacation pay, fringe benefits, severance pay
or any form of compensation.

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Releasees.

 

I further acknowledge that I have been advised: (a) I have seven (7) days
following the execution of this Release and Waiver to revoke my consent to this
Release and Waiver; and (b) this Release and Waiver shall not be effective until
the seven (7) day revocation period has expired.

 

Date:

 

 

 

By:

 

 

 

[Employee]

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

In consideration of the payments and other benefits set forth in Section 4 of
the Employment Agreement dated April 1, 2001, to which this form is attached, I,
[Employee], hereby furnish Cymer, Inc. (the “Company”), with the following
release and waiver (“Release and Waiver”).

 

I hereby release, and forever discharge the Company, its officers, directors,
agents, employees, stockholders, successors, assigns, affiliates, parent,
subsidiaries, and benefit plans (the “Releasees”), of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed, arising at any time prior to and including my employment
termination date with respect to any claims relating to my employment and the
termination of my employment, including but not limited to, claims pursuant to
any federal, state or local law relating to employment, including, but not
limited to, discrimination claims, claims under the California Fair Employment
and Housing Act, Title VII of the 1964 Civil Rights Act, as amended, the
Americans with Disabilities Act, and the Federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), or claims for wrongful termination,
breach of the covenant of good faith, contract claims, tort claims, and wage or
benefit claims, including but not limited to, claims for salary, bonuses,
commissions, stock, stock options, vacation pay, fringe benefits, severance pay
or any form of compensation.

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Releasees.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company.  I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that:  (a) the Release and Waiver granted
herein does not relate to claims which may arise after this Release and Waiver
is executed; (b) I have the right to consult with an attorney prior to executing
this Release and Waiver (although I may choose voluntarily not to do so); and if
I am over 40 years of age upon execution of this Release and Waiver: (c) I have
forty-five (45) days from the date of termination of my employment with the
Company in which to consider this Release and Waiver (although I may choose
voluntarily to execute this Release and Waiver earlier); (d) I have seven (7)
days following the execution of this Release and Waiver to revoke my consent to
this Release and Waiver; and (e) this Release and Waiver shall not be effective
until the seven (7) day revocation period has expired.

 

Date:

 

 

 

By:

 

 

 

[Employee]

 

11

--------------------------------------------------------------------------------